Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 1, 2022

                                      No. 04-22-00044-CV

                     IN THE INTEREST OF D.G., J.A.G., CHILDREN

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01811
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        The reporter’s record was originally due to be filed on January 28, 2022. To date, the
court reporter responsible for preparing the record has neither filed the record nor a notification
of late record. This is an accelerated appeal of an order terminating the appellant’s parental
rights. Consequently, each extension of the deadline to file the reporter’s record must not exceed
10 days, see TEX. R. APP. P. 35.3(c); cumulative extensions must not exceed 30 days, absent
extraordinary circumstances, see id. R. 28.4(b)(2); and this appeal must be disposed of by this
court within 180 days of the date the notice of appeal was filed, see TEX. R. JUD. ADMIN. 6.2.
Given the time constraints governing the disposition of this appeal, we ORDER the court
reporter to file the reporter’s record in this court no later than February 7, 2022. Requests for
extensions of time will be disfavored.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court